                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MARK GOLDBERG,                 :
                               :    No. 17-cv-6024 (NLH)(JS)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
WARDEN DAVID ORTIZ, et al.,    :
                               :
               Defendants.     :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Mark Goldberg filed a civil rights action

brought pursuant to Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971).   ECF No. 1.

     2.   On May 30, and August 21, 2019, the Clerk’s Office

mailed to Plaintiff “Notices of Electronic Filing” (“NEF”).     ECF

Nos. 31, 37.   The NEFs were sent to Plaintiff’s recently updated

address of record at the Bronx Halfway House in Bronx, New York.

See ECF Nos. 32, 39.

     3.   The NEFs mailed to Plaintiff’s address of record have

been returned to sender with the envelop marked “Return to

Sender, Attempted Not Known, Unable To Forward.”   See id.   It

appears that Plaintiff is no longer residing at the Bronx

Halfway House, which is confirmed by a recent search on the

Bureau of Prison’s inmate locator, available at


                                 1
https://www.bop.gov/inmateloc/.

     4.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.    See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     5.   Based on Plaintiff’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case, with the right to reopen

this matter upon Petitioner updating his contact information to

satisfy the appropriate Rules.

     6.   An appropriate order follows.




Dated: September 3, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  2
